Title: Franklin’s Proposals to Lord Howe for Resolving the Crisis, [between 28 and 31 December 1774]
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


On December 4 Franklin called on Mrs. Howe for their second session at chess. After they finished playing, their talk turned to politics and the chance of settling the American quarrel. He could do it himself, she was confident, if he were authorized. He agreed, provided that both sides wanted to settle; in that case two or three people could resolve the issues in half an hour. On Christmas Day he called again, and his hostess told him that her brother wished to see him; he said he would be honored. A servant fetched the Viscount, who after some polite preliminaries asked him, as Barclay and Fothergill had done, to submit a written plan for securing peace. He agreed to meet with the Admiral on the 28th (again at Mrs. Howe’s, to preserve secrecy) with the draft of a plan, but when the day came he had nothing ready. Howe asked his opinion of dispatching a commissioner to resolve misunderstandings and, with the help of leading Americans, seek means of reconciliation. He answered that the right man in that role might be of great use, and Mrs. Howe interjected the hope that her brother might be sent. The Viscount then disclosed that he had a copy of the “Hints,” and saw no likelihood that those terms would be granted; could Franklin not produce something more feasible? He had little hope that he could, but promised to try.
The reason for Howe’s intervention can only be conjectured. Barclay mentioned months later that he found him with Lord Hyde when he called on the latter, and was told to speak freely before the Admiral as Hyde’s trusted friend. That friendship, Franklin concluded, explained Howe’s having his own copy of the “Hints,” supposedly a secret document. But it does not explain his subsequent role. By mid-December Hyde was probably convinced, as Howe was by the 28th, that the “Hints” offered no ground for settlement; and others doubtless shared that view. A parallel negotiation, with a new negotiator, may have seemed to offer hope of beguiling Franklin into a less intransigent position; and Mrs. Howe’s contact with him made, or conceivably had been arranged in order to make, her brother a promising intermediary. He was a moderate man, known to be well disposed toward the colonies, and ministers may have selected him for that reason. He certainly behaved from the beginning with the self-confidence of one who had an entree to the powerful.
The idea of a commissioner, which he first introduced into the negotiations, had been under discussion in the highest circles earlier in the month, but the King had disapproved. Howe’s raising it at this interview weeks later suggests that Dartmouth, who had not yet given it up, may have wanted to obtain indirectly Franklin’s endorsement of it. In any case the Secretary brought the proposal before his colleagues in the Cabinet on January 13, and they turned it down. It refused to die, however, and by mid-February was an integral part of the negotiations. When they collapsed the idea survived. It took form in the commission given the Howe brothers in 1776, which brought on another meeting between Franklin and the Admiral, and was revived again, as France was entering the war, in the Carlisle Commission of 1778.
 
No 6
[Between December 28 and 31, 1774]
It is suppos’d to be the Wish on both sides, not merely to put a Stop to the Mischief at present threatning the general Welfare, but to cement a cordial Union, and remove, not only every real Grievance, but every Cause of Jealousy and Suspicion.
With this View, the first thing necessary is, to know what is, by the different Parties in the Dispute, thought essentially necessary for the obtaining such an Union.
The American Congress, in their Petition to the King have been explicit, declaring, that by a Repeal of the oppressive Acts therein complain’d of, “the Harmony between Great Britain and the Colonies, so necessary to the Happiness of both, and so ardently desired by them, will, with the usual Intercourse, be immediately restor’d.”
If it has been thought reasonable here, to expect, that, previous to an Alteration of Measures, the Colonies should make some Declaration respecting their future Conduct, they have also done that, by adding, “that when the Causes of their Apprehensions are removed, their future Conduct will prove them not unworthy of the Regard they have been accustomed in their happier Days to enjoy.”
For their Sincerity in these Declarations, they solemnly call to Witness the Searcher of all Hearts.
If Britain can have any Reliance on these Declarations (and perhaps none to be extorted by Force can be more rely’d on than these which are thus freely made) she may without Hazard to herself try the Expedient proposed, since, if it fails, she has it in her power at any time to resume her present Measures.
It is then proposed,
That Britain should show some Confidence in these Declarations, by repealing all the Laws or Parts of Laws that are requested to be repeal’d in the Petition of the Congress to the King.
And that at the same time Orders should be given to withdraw the Fleet from Boston, and remove all the Troops to Quebec or the Floridaes, that the Colonies may be left at perfect Liberty in their future Stipulations.
That this may, for the Honour of Britain, appear not the Effect of any Apprehension from the Measures entred into and recommended to the People by the Congress, but from Good-Will, and a Change of Disposition towards the Colonies, with a sincere Desire of Reconciliation, let some of their other Grievances, which in their Petition they have left to the Magnanimity and Justice of the King and Parliament, be at the same time removed, such as those relating to the Payment of Governors’ and Judges’ Salaries, and the Instructions for Dissolving Assemblies, &c. with the Declarations concerning the Statute of Henry VIII.
And to give the Colonies an immediate Opportunity of demonstrating the Reality of their Professions, let their propos’d ensuing Congress be authoriz’d by Government, (as was that held at Albany in 1754) and a Person of Weight and Dignity of Character be appointed to preside at it on Behalf of the Crown.
And then let Requisition be made to the Congress, of such Points as Government wishes to obtain, for its future Security, for Aids, for the Advantage of general Commerce, for Reparation to the India Company, &c. &c.
A generous Confidence thus plac’d in the Colonies, will give Ground to the Friends of Government there, in their Endeavours to procure from America every reasonable Concession, or Engagement, and every substantial Aid, that can fairly be desired.
